              Case 21-10421-RAM       Doc 16    Filed 01/21/21   Page 1 of 4



                                          UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

                                          CASE NO. 21-10421-BKC-RAM
                                          CHAPTER 13
 IN RE:
 MARINA KOROLYOVA
        Debtor.
                        /

     DEBTOR'S MOTION TO VALUE COLLATERAL OF CITIBANK, N.A., A/K/A
    CITIGROUP INC., AND DETERMINE SECURED STATUS OF LIEN ON REAL
                              PROPERTY

IMPORTANT NOTICE TO CREDITORS: THIS IS A MOTION TO VALUE YOUR COLLATERAL

   This Motion seeks to value collateral described below securing the claims of
   the creditors listed below.

   IF YOU DISPUTE THE VALUE ALLEGED OR TREATMENT OF YOUR CLAIM
   PROPOSED IN THIS MOTION, YOU MUST FILE A WRITTEN OBJECTION NO
   LATER THAN TWO BUSINESS DAYS PRIOR TO THE SCHEDULED HEARING
   [SEE LOCAL RULE 3015-3(A)(2)]

   If you have not filed a proof of claim, you have until the later of the claims bar
   date or 21 calendar days from the date this Motion was served on you to file a
   proof of claim or you will be deemed to have waived the right to payment or
   any unsecured claim to which you might otherwise be entitled. [See Local Rule
   3015-3(A)(4).]

         1.     Pursuant to 11 U.S.C. §506, Bankruptcy Rule 3012, Local Rule 3015-3

   the Debtor seeks to value real property securing the claim of Citibank, N.A., a/k/a

   CitiGroup Inc., who holds a second mortgage recorded on April 18, 2005 at OR Book

   23282 at Pages 0348-0354 in the official records of Miami-Dade county, Florida.

         2.     The real property is located at 3621 Franklin Avenue, Miami, FL 33133,

   and is more particularly described as follows:

         Lot 22, Block 36, FROW HOMESTEAD, as per plat thereof, recorded in
         Plat Book B, Page 106, of the Public Records of Miami-Dade County,
         Florida.
            Case 21-10421-RAM        Doc 16    Filed 01/21/21    Page 2 of 4



       3.     At the time of the filing of this case, the value of the real property is

$500,000.00, as determined by the Debtor’s knowledge and belief.

       4.     Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust and

Select Portfolio Servicing, holds a lien on the real property, a first mortgage, recorded

on January 11, 2005 at OR Book 22989 at Pages 1010-1032, in the official records

of Miami-Dade County, Florida, senior to priority to Lender, Citibank, N.A., securing

claims in the aggregate amount of $512,799.49.00.

       5.     (Select only one):

              collateral consists solely of the debtor's principal residence. As there is

no equity in the real property after payment in full of the claims secured by liens

senior to that of , the value of the secured interest in the real property is $0.

       X      Lender, Citibank, N.A., collateral is not solely the debtor’s principal

residence. After payment in full of the claims secured by liens senior to that of

Lender, there is equity of $0.00 remaining in the real property. Accordingly, the value

of the Lender's, Citibank, N.A., secured interest in the real property is $0.00 and the

value of the Lender's, Citibank, N.A., unsecured, deficiency claim is $75,000.00, to

be paid for over the life of the Plan.

       6.     The undersigned has reviewed the docket and claims register and

states (select only one):

        X Lender, Citibank, N.A., has not filed a proof of claim. The Trustee shall

not disburse any payments to Lender unless a proof of claim is timely filed. In the

event a Proof of Claim is timely filed, it shall be classified as a general secured claim

to the extent provided in paragraph 5, above, and as a general unsecured claim for

any deficiency, regardless of the original classification in the Proof of Claim as filed.
            Case 21-10421-RAM       Doc 16     Filed 01/21/21    Page 3 of 4



            has filed a proof of claim in this case. It shall be classified as a secured

claim to the extent provided in paragraph 5, above, and as a general unsecured

claim for any deficiency, regardless of the original classification in the proof of claim.

       7.     The subject real property may not be sold or refinanced without proper

notice and further Order of the Court.

       WHEREFORE, the Debtor respectfully requests an Order of the Court (a)

determining the value of the real property in the amount asserted in this Motion, (b)

determining that the secured status of the Lender, Citibank, N.A., lien as stated

above, (c) determining that any timely filed proof of claim is classified as stated

above, (d) if Lender, Citibank, N.A., secured interest in the real property is

determined to be $0, deeming Lender's, Citibank, N.A., mortgage recorded on April

18, 2005 at OR Book 23282 at Pages 0348-0354 in the official records of Miami-

Dade county, Florida, on the real property void and extinguished automatically,

without further order of the Court, upon entry of the debtor’s discharge in this Chapter

13 Case, and (e) providing such other and further relief as is just.

       NOTICE IS HEREBY GIVEN THAT:

       1.     In accordance with the rules of this Court, unless an objection is filed

with the Court and served upon the Debtor, the Debtor’s attorney, and the Trustee,

Nancy Herkert, at least two (2) business days prior to the hearing scheduled on this

motion, the value of the collateral may be established at the amount as stated above

without further notice, hearing or Order of the Court. Pursuant to Local Rule 3015-3,

timely raised objections will be heard at the hearing scheduled on the Motion.

       2.     The undersigned acknowledges that this Motion and the Notice of

hearing thereon must be served pursuant to Bankruptcy Rule 7004 and Local Rule
              Case 21-10421-RAM              Doc 16       Filed 01/21/21        Page 4 of 4



3015-3 at least 21 days prior to the hearing date and that a certificate of service must

be filed when the Motion and notice of hearing thereon are served.

                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this Court
set forth in Local Rule 2090-1(A) and that a true and correct copy of this Motion to Value Collateral was
sent via email to Nancy Neidich Trustee at e2c8f01@ch13herkert.com and those set forth in the NEF, this
21st day of January 2021, and this Motion and an upcoming Notice of Hearing will be served on a separate
Certificate of Service via email to those set forth above and by regular mail to Citibank c/o Zakheim &
Assoc, P.A., 1045 S. University Drive, Suite 202, Fort Lauderdale, FL 33324, Citibank, N.A., 11800
Spectrum Center Drive, Reston, VA 22090, Citibank, N.A, Attn: Mary McNiff, CEO, (U.S. Certified Mail,)
5800 S. Corporate Place, Sioux Falls, SD 57108 CitiGroup Inc., Attn: Michael Corbat, CEO, (U.S. Certified
Mail) 388 Greenwich Street, New York, NY 10013.

                                                     L AW O FFICES OF M ICHAEL A. F RANK
                                                     & R ODOLFO H. D E L A G UARDIA , J R .
                                                     Attorneys for the Debtor
                                                     Suite 620 •
                                                     10 Northwest LeJeune Road
                                                     Miami, FL 33126
                                                     Telephone         (305) 443-4217
                                                     Email- Pleadings@bkclawmiami.com


                                                     By /s/ Michael A. Frank
                                                             Michael A. Frank
                                                             Florida Bar No. 339075
